Title: General Orders, 23 September 1777
From: Washington, George
To: 



Head Quarters, Camp, near Potsgrove [Pa.] Septr 23rd 1777.
Bethlehem.Chatham. Dedham.


The General expects the returns of the army to morrow morning without fail, and enjoins it upon the commanding officers of corps to see that they are exactly made.
Each regiment is to proceed in making cartridges for its own use, that they may be held in store—Genl Knox will furnish them with materials.
It is expected, as the weather is now growing cool, that the troops will never have less, than two day’s provision by them[.] The necessity of this, the General does, in the strongest manner impress, upon the officers, in hopes they will exert themselves in seeing it executed, as the soldiers, or the service must greatly suffer, unless this is well attended to.

The General is informed that the Tin-Cannisters which were served out for the purpose of carrying ammunition, are in some instances applied to other uses; He therefore positively forbids such practices.
James Lloyd Esqr. is appointed a Volunteer Aid-de-Camp to Major Genl Greene—and to be respected accordingly.
The sick in Camp, are to be sent immediately, to the artillery park, or house or barn nearest thereto, that the Surgeons may send them in waggons to Reading—A careful subaltern Officer from each division is to go with them—If so many officers are not necessary, the Surgeon General will dismiss a part of them—Each man is to take one day’s provision with him.
